Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 12-13, and 17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kiesewetter et al 2014/0184003 A1.
Kiesewetter et al discloses the claimed invention as recited in the claims.
1. Vacuum hold-down apparatus suitable for retaining a wafer in a desired position and orientation, the apparatus comprising: i. a vacuum chuck assembly  32 defining a vacuum chuck surface having a vacuum communication aperture 140 &160 that  extends to the vacuum chuck surface see Fig.3-4; ii. a venturi vacuum generator par. 0037 fixed with respect to said vacuum chuck assembly and communicating with said vacuum chuck surface via said vacuum communication aperture; and iii. a positive pressure fluid line par.0052. 140 line see Fig.3 communicating with said venturi vacuum generator.  

    PNG
    media_image1.png
    401
    554
    media_image1.png
    Greyscale

par. 0028 stages.   
5. Vacuum hold-down apparatus according to claim 1 and wherein said vacuum chuck surface is rotatable relative Par.0064 to said vacuum chuck assembly.  
6. Vacuum hold-down apparatus according to claim I and wherein said movable stage is an X-Y movable stage.  par. 0028 stages this teaches stages moving in the x, y and z directions.
7. Vacuum hold-down apparatus according to claim 1 and wherein said vacuum chuck assembly includes a vacuum chuck surface defining element which is rotatable relative to said venturi vacuum generator.  .  par. 0028 stages this teaches stages moving in the x, y and z directions.
8. Vacuum hold-down apparatus according to claim 7 and wherein said venturi vacuum generator is coupled to said vacuum chuck surface of said vacuum chuck surface defining element via a central vacuum manifold  138 and conduit assembly having a rotatable vacuum connection to said vacuum chuck surface defining element.  
9. Vacuum hold-down apparatus according to claim 8 and wherein said venturi vacuum generator is coupled to said vacuum chuck surface of said vacuum chuck surface defining element via a plurality of vacuum ports (entry connection for vacuum lines) and a plurality of vacuum conduits, which are connected to a plurality of corresponding vacuum input ports of said central vacuum manifold and conduit assembly.  
par. 0028 stages this teaches stages moving in the x, y and z directions.

13. Vacuum hold-down apparatus according to claim 2 and wherein said vacuum chuck assembly includes a vacuum chuck surface defining element which is rotatable relative Par.0064 to said venturi vacuum generator par. 0037.  
17. Vacuum hold-down apparatus according to claim 1 and also comprising an additional vacuum connection communicating with said vacuum chuck surface via said vacuum communication aperture.  par. 0037
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter et al 2014/0184003 A1 in view of Blick 6286822.
Kiesewetter et al disclosed the claimed except for a flexible fluid line.
It is well known in the prior art  as shown by Blick to have vacuums  with flexlble lines that import vacuum fluids and it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Kiesewetter et al device by substituting lines for flexible lines as since the invention functions the same as before as an alternative example based upon expense or expedieance which yield a predictable result.
Regarding claims 19-20 it would be obvious to have atleast one generator of power and/or two as a matter of design choice and obvious duplication of parts  with regard to  Kiesewetter et al . 
Allowable Subject Matter
Claims 10, 14-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.
Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive. 

The applicant amended the claims to place them in condition for allowance.
The prior art shows a vacuum Figures 2-3 shows the vacuum which does extend to the surface. 
Applicant makes the state that the abstract is OK.
Even letting go the separate page requirements still does not fix the “Said” and “Mean” objection is still valid.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723







Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        February 7, 2022